Citation Nr: 0302945	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-19 710 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for chloracne, on appeal from an initial grant 
of service connection.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant.

(The issue of entitlement to an initial disability evaluation 
in excess of 40 percent for degenerative spondylosis of the 
lumbar spine, on appeal from an initial grant of service 
connection, which is also on appeal, will be addressed in a 
later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), 
issued in February 2001, March 2001, and May 2001.  In a 
February 2001 rating decision, the RO granted service 
connection for 
degenerative spondylosis of the lumbar spine, with an initial 
rating of 40 percent, effective from April 1, 2000.  In 
another rating decision, also dated in February 2001, the RO 
denied the veteran's claim for a certificate of eligibility 
for assistance in acquiring specially adapted housing or a 
special home adaptation grant.  In the March 2001 rating 
decision, the RO denied an increased rating for the service-
connected degenerative spondylosis of the lumbar spine, and 
in the May 2001 rating decision, the RO granted service 
connection for chloracne, with an initial rating of 10 
percent made effective from September 25, 2000.

In an April 2002 decision, the Board denied the veteran's 
appeal of his claims for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant, and an increased rating for 
his service-connected degenerative spondylosis of the lumbar 
spine, and granted a 30 percent rating for the service-
connected chloracne.  In June 2002, the Board denied a motion 
from the veteran to reconsider the April 2002 Board decision.

The veteran having appealed the April 2002 Board decision to 
the United States Court of Appeals for Veterans Claims (the 
Court), his private attorney before the Court and the 
Secretary of VA soon after filed a Joint Motion for Partial 
Remand and to Stay Proceedings, in December 2002.  In that 
motion, the petitioners asked the Court to vacate the April 
2002 Board decision as regards the three issues listed on the 
first page of this decision in order to insure that the Board 
provide sufficient reasons and bases to support its 
conclusion that VA had provided adequate notice of the 
information and evidence that was necessary to substantiate 
the veteran's claims pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which is currently codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  The Court granted the 
motion by Order also dated in December 2002.

The veteran has been advised of his right to submit 
additional evidence and/or argument in support of his appeal, 
has been advised of recent changes in the VA regulations 
addressing the rating of intervertebral disc syndrome (IDS) 
and dermatological disabilities, and has been reminded of the 
enactment of the VCAA and of its redefinition of VA's duties 
to assist and notify claimants regarding their claims.  The 
veteran has responded to these communications by indicating 
in writing that he has no additional evidence or argument to 
submit.

The veteran is hereby notified that the Board is undertaking 
additional development on the issue of entitlement to an 
initial disability evaluation in excess of 40 percent for 
degenerative spondylosis of the lumbar spine, on appeal from 
an initial grant of service connection.  This additional 
development is being undertaken pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this particular issue.

Additionally, as indicated in the April 2002 Board decision, 
the issues of entitlement to service connection for heart 
disease secondary to post-traumatic stress disorder and 
special monthly compensation based on the need for regular 
aid and attendance, or on account of being housebound, are 
also on appeal but they will be the subject of a later 
decision, as they are being further developed at this time.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issues of entitlement to an initial disability evaluation 
in excess of 30 percent for chloracne, on appeal from an 
initial grant of service connection, and entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
has been obtained and developed by the agency of original 
jurisdiction.

2.  The veteran's chloracne, while shown to be manifested by 
constant itching, is not shown to be manifested by ulceration 
or extensive exfoliation or crusting; systemic or nervous 
symptoms; exceptionally repugnant lesions; disfigurement of 
the head, face, and neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features; four or five characteristics of 
disfigurement; or evidence of scars other than in the head, 
face, or neck, that are deep or cause limited motion and 
cover an area or areas exceeding 144 square inches (929 
sq.cm.).

3.  The veteran is not service connected for disability 
manifested by loss or loss of use of both lower extremities, 
loss or loss of use of one or both upper extremities, or 
blindness in both eyes; and the service-connected disorders 
of his left foot and back, considered alone, are not of 
sufficient severity so as to warrant a permanent and total 
disability rating.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 30 percent for chloracne have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.118 (Diagnostic Code 
7806) (2002); 67 Fed. Reg. 49,590-49,599 (July 31, 2002) 
(Diagnostic Codes 7800, 7806, 7829).

2.  The criteria for a certificate of eligibility for 
assistance in acquiring specially 
adapted housing or a special home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.350, 3.809, 3.809a, 4.63 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the above cited VCAA, which is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), and is applicable to the claim on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claims hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also the recent decision 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
particular case, a careful review of the record reveals that, 
throughout the pendency of this appeal, the RO has kept the 
veteran informed of its actions to develop the record, of the 
need for him to submit specific types of competent evidence 
that will substantiate his claims, and of the specific 
reasons for denying his claims.  For instance, by Statement 
of the Case (SOC) dated in April 2001, the RO specifically 
informed the veteran of the criteria needed for him to be 
entitled to financial assistance to acquire specially adapted 
housing and to a rating in excess of 40 percent for his 
lumbar spine disability.  In May 2001, the veteran underwent 
a VA dermatological examination, as a result of which he was 
granted service connection for chloracne.  Having the veteran 
expressed his disagreement with the initial rating of 10 
percent assigned for chloracne, the RO advised him, in a 
letter dated in July 2001, that an attempt would be made to 
resolve his disagreement by having his case forwarded to a 
Decision Review Officer, who would review all his evidence 
and then make a new decision.  He was thereby informed that, 
if the benefit he was seeking on appeal remained denied, he 
would then be issued an SOC on this particular issue, with 
instructions on how to file a Substantive Appeal.  The review 
was undertaken, and an SOC was then issued, in July 2001.  In 
that SOC, the RO specifically advised the veteran of the 
criteria needed for him to be entitled to a rating in excess 
of 10 percent for his service-connected chloracne.

In August 2001, the RO issued two Supplemental Statements of 
the Case (SSOC), explaining in them once again the reasons 
and bases for the continued denial of the veteran's three 
claims, and making specific references to additional medical 
evidence that had been received since the SOCs were issued in 
April and July 2001.  By letter also dated in August 2001, 
the veteran was informed that his appeal was being certified 
to the Board and that, consequently, his record was in the 
process of being physically transferred to the Board's 
headquarters in Washington, D.C., but that the veteran 
nevertheless had the right to submit additional evidence or 
testimony within 90 days from that letter.

Early in the year 2002, the Board received two separate 
inquiries from the veteran regarding the status of his 
appeal.  The Board then informed him, by letter dated in 
February 2002, that his appeal had been placed on the Board 
docket in September 2000 and his records received in August 
2001, that his files were currently before the Board for 
appellate review, and that he could rest assured that a 
comprehensive evaluation of his case would be made.  
Thereafter, by letter dated in April 2002, the Board informed 
the veteran that his case had been referred to his 
representative in September 2001 for review and submission of 
additional written arguments on his behalf, that that review 
had been completed in January 2002, and that the case was 
currently awaiting consideration by a Member of the Board.

In a January 2003 letter, the Board informed the veteran that 
his motion to advance his appeal on the Board's docket had 
been granted.  All steps necessary to review this case as 
expeditiously as possible have been made.
 
By letter also dated in January 2003, the Board advised the 
veteran that, in light of the fact that the Court had vacated 
the April 2002 Board decision and remanded this case (by 
Order dated in December 2002), he had 90 days to submit 
additional evidence or argument in support of his appeal.  A 
response from the veteran to the effect that he did not have 
anything to submit and that he requested that his case be 
reviewed immediately after offering his representative an 
opportunity to file a new brief was received by the Board in 
January 2003.  The veteran's representative's brief also 
dated in January 2003, was received and has been made part of 
the record.
 
More recently, by letter dated in February 2003, the veteran 
was advised, as indicated in the introduction section of this 
decision, of his right to submit additional evidence and/or 
argument in support of his appeal; of changes in the 
regulations addressing the rating of IDS and dermatological 
disabilities; and of the enactment of the VCAA and of its 
redefinition of VA's duties to assist and notify claimants 
regarding their claims.  He was also specifically told 
therein of the evidence he needs to supply in order to 
complete his applications for VA benefits.  It is noted that 
the notification of the revised regulations specifically 
tells the veteran what are the new criteria for increased 
ratings for both types of disabilities.  The veteran 
responded to this communication from the Board by indicating, 
in a document that was received via FAX also in February 
2003, that he had no additional evidence or argument to 
submit.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  As 
indicated earlier, however, the issue of entitlement to an 
initial disability evaluation in excess of 30 percent for 
chloracne, on appeal from an initial grant of service 
connection, is going to be the subject of a later decision, 
as it needs further development, particularly in light of the 
amended regulations addressing the rating of intervertebral 
disc syndrome.  Regarding the remaining two issues 
(entitlement to an initial disability evaluation in excess of 
30 percent for chloracne, on appeal from an initial grant of 
service connection, and entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant), no additional 
assistance to the veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues of 
entitlement to an initial disability evaluation in excess of 
30 percent for chloracne, on appeal from an initial grant of 
service connection, and entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant, have been made by 
the agency of original jurisdiction.  VA has substantially 
met the requirements of the VCAA.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand or a request for 
further development of these two issues would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

First Issue
Entitlement to an initial disability evaluation in excess of
30 percent for chloracne 

In essence, the veteran contends that the current rating that 
is assigned for his service-connected chloracne does not 
adequately reflect the severity of this disability.  He 
claims that this dermatological condition is manifested by 
facial disfigurement and constant itching.

A review of the veteran's claims files shows that the 
veteran's chloracne has historically been rated by analogy to 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
See 38 C.F.R. § 4.20 (2002).  Under the old (pre-amendment) 
version of this diagnostic code, which is the version that is 
still found in the 2002 version of Title 38 of the Code of 
Federal Regulations, a 30 percent rating was warranted where 
the condition was manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.  The 
highest available schedular rating, 50 percent, was warranted 
where the condition was manifested by ulceration, extensive 
exfoliation, or crusting, and systemic or nervous 
manifestations, or where it was exceptionally repugnant.  Id.

Under the amended version of Diagnostic Code 7806, eczema is 
to be rated as 30 percent disabling when 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas, is 
affected, or when systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, has been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A maximum rating of 60 
percent may be warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or when constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, has 
been required during the past 12-month period.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).
							 
Under the amended version of the regulations pertaining to 
the rating of service-connected dermatological disabilities, 
chloracne is now specifically addressed in Diagnostic Code 
7829, which provides for the following ratings:  a zero 
percent rating for superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent; a 10 percent 
rating for deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or deep acne other than on the face and neck; and a maximum 
rating of 30 percent for deep acne (deep inflamed nodules and 
pus-filled cysts) affecting 40 percent or more of the face 
and neck.  Diagnostic Code 7829 also provides the option of 
rating the condition as disfigurement of the head, face, or 
neck (under Diagnostic Code 7800), or as scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id. 

The amended version of Diagnostic Code 7800 provides for a 
rating of 50 percent for disfigurement of the head, face, and 
neck, with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or with four or five characteristics of 
disfigurement.  The eight characteristics of disfigurement, 
for purposes of evaluation of skin conditions under the 
amended version of § 4.118, are as follows:  (1) scar that is 
5 or more inches (13 or more cm.) in length; (2) scar that is 
at least one-quarter inch (0.6 cm.) wide at its widest part; 
(3) surface contour of scar that is elevated or depressed on 
palpation; (4) scar that is adherent to underlying tissue; 
(5) skin that is hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin that is indurated and inflexible in an 
area exceeding six square inches (39 sq. cm.).  Id.  A note 
to the new version of Diagnostic Code 7800 further mandates 
taking into consideration unretouched color photographs when 
evaluating a skin condition under these disfigurement 
criteria.  Id.

The amended version of Diagnostic Code 7801 provides for a 
rating of 40 percent for scars other than in the head, face, 
or neck, that are deep or cause limited motion and cover an 
area or areas exceeding 144 square inches (929 sq. cm.), 
while the amended version of Diagnostic Code 7802 only 
provides for a rating of 10 percent for scars of the same 
extent but which are only superficial and do not cause 
limitation of motion.  Additionally, the amended versions of 
Diagnostic Codes 7803 and 7804 provide for ratings of only 10 
percent for superficial, but unstable or painful, scars, 
while Diagnostic Code 7805 directs the rating of other types 
of scars to be accomplished based on limitation of the 
function of the affected part.  Id.

Applying the foregoing criteria to the facts of the present 
case, the Board finds that the evidence supports the current 
rating of 30 percent for the veteran's service-connected 
chloracne, at least under the old version of Diagnostic Code 
7806, on the basis of constant itching, even in the absence 
of constant exudation, extensive lesions, or marked 
disfigurement.  The veteran has alleged that he itches "all 
the time," and there is nothing of substance in the record 
to refute that assertion.  Indeed, it is noted that when he 
was examined for VA purposes in May 2001, the veteran 
specifically complained of itching, and the examiner endorsed 
those complaints in the objective portion of the examination 
report, by indicating that "[h]e gets itching."  
Consequently, given the evidence tending to demonstrate that 
the veteran experiences continuous itching associated with 
his service-connected skin disorder, the Board finds that he 
satisfies the requirements for a 30 percent evaluation.

A rating in excess of 30 percent for the veteran's chloracne 
is not warranted, however.  As noted above, the next highest 
available schedular rating under the old version of 
Diagnostic Code 7806, 50 percent, is for application only if 
the skin condition is manifested by ulceration or extensive 
exfoliation or crusting,
systemic or neurological manifestations, or by lesions that 
are exceptionally repugnant.  Here, none of the evidence in 
any way suggests that the veteran's skin condition is 
manifested by systemic or neurological symptoms, or that it 
is productive of ulceration or extensive exfoliation or 
crusting.  In fact, it was noted in the May 2001 skin 
examination report, that the veteran's skin condition was 
productive of no exfoliation or crusting but, instead, of 
small skin lesions above the eyebrows and skin discolorations 
on the face, as well as multiple healed scars with depression 
from chloracne on the posterior aspect of the neck, and a 
small nodule on the posterior aspect of the left ear lobule.  
It is noted that the record contains private pathology 
reports dated in September 2001 and February and March 2002, 
but these records only reflect the performance of biopsies of 
the skin of the left chin, right and left cheeks, and the 
area between the eyes.

Additionally, based on descriptions of the veteran's lesions 
in the recent reports of record (to include the above May 
2001 findings), and following a review of the photographs 
that were taken when the veteran was examined for VA purposes 
in May 2001, which are of record, it is the Board's opinion 
that the multiple scars in the vicinity of the veteran's 
head, face, and neck, while disfiguring to some minimal 
degree, are not "exceptionally repugnant" so as to warrant 
a 50 percent evaluation under the old version of Diagnostic 
Code 7806.

A rating higher than 30 percent for the service-connected 
chloracne is not warranted either under the new version of 
Diagnostic Code 7806, as nothing in the record shows, nor 
suggests, that more than 40 percent of the entire body, or 
more than 40 percent of exposed areas, are affected, or that 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, has been 
required during the past 12-month period.

A rating higher than 30 percent for chloracne under the new 
Diagnostic Code 7829 is not warranted either because 30 
percent is the maximum rating permitted by that diagnostic 
code.  Also, ratings higher than 30 percent are not warranted 
under the amended versions of Diagnostic Codes 7800 of 7801 
because the medical evidence that is of record does not 
demonstrate that there is disfigurement of the head, face, 
and neck, with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features; four or five characteristics of disfigurement, 
or evidence of scars other than in the head, face, or neck, 
that are deep or cause limited motion and cover an area or 
areas exceeding 144 square inches (929 sq. cm.)

The amended versions of Diagnostic Codes 7802 through 7804 
are not of application to this case because they only provide 
for ratings of 10 percent, while the amended version of 
Diagnostic Code 7805 is not applicable either as it is not 
shown in this case that the veteran's chloracne is productive 
of scars that cause limitation of function of a bodypart.

In evaluating the veteran's claim for a higher evaluation for 
his service-connected chloracne, the Board has considered 
whether he is entitled to a "staged rating."  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's 
conclusion, however, that the veteran's chloracne has never 
more than 30 percent disabling since the time that the 
underlying claim for service connection was filed.  
Consequently, a "staged rating" is not warranted for this 
disability.

Finally, it must be noted that the Board has considered the 
potential for referral of this case for assignment of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  However, in this case, the evidence of 
record does not indicate that the veteran is frequently 
hospitalized for his service-connected chloracne, and there 
is no indication that this disability produces a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action in this regard.  VAOPGCPREC 6-96 (1996).

Second Issue
Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant

In essence, the veteran contends that he should be granted a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
based on the loss of use of his left lower extremity and 
difficulties with sciatica.

Under the law, VA may provide assistance to a veteran "in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor."  
38 U.S.C.A. § 2101(a) (West 1991).  However, such assistance 
may be provided only in instances where the veteran is 
entitled to compensation for permanent and total service-
connected disability:

	(1) due to the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

	(2) which includes (A) blindness in both 
eyes, having only light perception, plus (B) 
loss or loss of use of one lower extremity, 
or

	(3) due to the loss or loss of use of one 
lower extremity together with (A) residuals 
of organic disease or injury, or (B) the loss 
or loss of use of one upper extremity, which 
so affect the functions of balance or 
propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair[.]

Id.  See 38 C.F.R. § 3.809(b) (2002) (to the same effect).

Under the applicable regulations, locomotion is deemed 
"precluded" where there is a necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, even though occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2002).

A veteran who is not entitled to assistance under § 2101(a) 
may nevertheless be entitled to assistance in acquiring 
adaptations to his existing residence, or in acquiring 
another residence already adapted with special features.  See 
38 U.S.C.A. § 2101(b) (West 1991).  However, such assistance 
may be provided only in instances where the veteran is 
entitled to compensation for permanent and total service-
connected disability which:

(A) is due to blindness in both eyes with 
5/200 visual acuity or less, or

(B) includes the anatomical loss or loss of 
use of both hands[.]

Id.  See also 38 C.F.R. § 3.809a (2002) (to the same effect).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against that claim.  The veteran is not service connected 
for disability manifested by loss or loss of use of both 
lower extremities, loss or loss of use of one or both upper 
extremities, or blindness in both eyes.  In addition, even 
assuming that his service-connected left foot and back 
disorders constitute "residuals of organic disease or 
injury" which, together, "so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair," the 
evidence does not establish that those two disabilities alone 
are of sufficient severity so as to warrant a permanent and 
total disability rating.  (Although the veteran is currently 
in receipt of a total disability rating based on individual 
unemployability due to service-connected disability, that 
rating is based, in part, on significantly disabling PTSD.)

Consequently, because the legal criteria for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant have not been met, 
the claim must be denied.


ORDER

1.  The claim for an initial rating in excess of 30 percent 
for chloracne is denied.

2.  The claim for a certificate of eligibility for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant is denied.



	                        
________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

